          Case 2:21-cv-00693-APG-BNW Document 5 Filed 07/20/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOHN MATTHIAS WATSON, III,                         Case No.: 2:21-cv-00693-APG-BNW

 4                            Petitioner,             ORDER

 5 v.

 6 STATE OF NEVADA, et al.,

 7                            Respondents.

 8         This habeas corpus action was initiated, pro se, by John Matthias Watson, III. It appears

 9 that Watson has been convicted of murder and sentenced to death in state court. Watson has not

10 yet completed his state court challenges to his conviction and sentence; I am informed that an

11 appeal is pending before the Nevada Supreme Court in a habeas action brought by Watson in

12 state court. Meanwhile, Watson initiated this case in the Ninth Circuit Court of Appeals on

13 February 28, 2021, and Court of Appeals transferred the case to this Court on April 7, 2021. See

14 ECF Nos. 1, 2, 3.

15         Watson has not paid a filing fee for this action, and he has not applied for leave to

16 proceed in forma pauperis. See LSR 1-1, 1-2, 1-3, 1-4, 1-5.

17         Also, Watson’s habeas petition is not presented on the form required by this Court, and it

18 does not include the information necessary for the Court to screen the petition and otherwise

19 process it as a federal habeas petition. See LSR 3-1; see also Rule 4 of the Rules Governing

20 Section 2254 Cases in the United States District Courts (screening of habeas petitions).

21         Furthermore, Watson’s petition does not set forth any claim cognizable in a federal

22 habeas action. In his petition, Watson complains of delay in his state court proceedings, and he

23 complains of the conditions at the prison where he is incarcerated. These generally are not
           Case 2:21-cv-00693-APG-BNW Document 5 Filed 07/20/21 Page 2 of 2




 1 grounds for federal habeas corpus relief. Moreover, Watson gives no indication that he has

 2 exhausted his state court remedies with respect to any of the allegations in his petition.

 3         I note that Watson has, on three previous occasions, initiated habeas actions in this Court

 4 and each of those actions was dismissed without prejudice. See Case No. 2:10-cv-00548-KJD-

 5 RJJ (dismissed, without prejudice, on July 9, 2010, for failure to pay filing fee or apply for in

 6 forma pauperis status); Case No. 2:11-cv-01032-KJD-LRL (dismissed, without prejudice, on

 7 July 29, 2011, for failure to pay filing fee or apply for in forma pauperis status, and because the

 8 petition was wholly unexhausted in state court); Case No. 2:19-cv-00379-RFB-NJK (dismissed,

 9 without prejudice, on April 11, 2019, as wholly unexhausted). I also note that, while Watson

10 attempts to initiate this action pro se, he states that he is represented by counsel in his pending

11 state court proceeding. I urge Watson to consult with his counsel regarding whether, when, and

12 how to initiate a federal habeas corpus action (or a federal civil rights action).

13         I THEREFORE ORDER that this action is DISMISSED without prejudice. Because

14 jurists of reason would not find this ruling debatable or wrong, Petitioner is denied a certificate

15 of appealability. The Clerk of the Court is directed to enter judgment accordingly.

16         Dated: July 20, 2021

17
                                                          ________________________________
18                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23



                                                      2
